Name: Council Directive 91/675/EEC of 19 December 1991 setting up an insurance committee
 Type: Directive
 Subject Matter: insurance;  EU institutions and European civil service
 Date Published: 1991-12-31

 Avis juridique important|31991L0675Council Directive 91/675/EEC of 19 December 1991 setting up an insurance committee Official Journal L 374 , 31/12/1991 P. 0032 - 0033 Finnish special edition: Chapter 6 Volume 3 P. 0115 Swedish special edition: Chapter 6 Volume 3 P. 0115 COUNCIL DIRECTIVEof 19 December 1991setting up an Insurance Committee(91/675/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the third sentence of Article 57 (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council shall confer on the Commission powers for the implementation of the rules which the Council lays down; Whereas implementing measures are necessary for the application of Council directives on non-life insurance and life assurance; whereas, in particular, technical adaptations may from time to time be necessary to take account of developments in the insurance sector; whereas it is appropriate that these measures shall be taken in accordance with the procedure laid down in Article 2, procedure III, variant (b), of Council Decision 87/373/EEC of 13 July 1987 laying down the procedures for the exercise of implementing powers conferred on the Commission (4); Whereas it is necessary for this purpose to set up an Insurance Committee; Whereas the establishment of an Insurance Committee does not rule out other forms of cooperation between authorities which supervise the taking up and pursuit of the business of insurance undertakings, and in particular cooperation within the Conference on Insurance Supervisory Authorities, which is in particular competent for the drafting of protocols implementing Community directives; whereas close cooperation between the Committee and the Conference would be particularly useful; Whereas the examination of problems arising in non-life insurance and life assurance makes cooperation desirable between the competent authorities and the Commission; whereas it is appropriate to confer this task on the Insurance Committee; whereas it should furthermore be ensured that there is smooth coordination of the activities of this Committee with those of other committees of a similar nature set up by Community acts, HAS ADOPTED THIS REGULATION: Article 11. The Commission shall be assisted by a committee called the 'Insurance Committee`, hereinafter referred to as the 'Committee`, composed of representatives of Member States and chaired by the representative of the Commission. 2. The Committee shall adopt its own rules of procedure. Article 21. Where the Council, in the acts which it adopts in the field of direct non-life insurance and direct life assurance, confers on the Commission powers for the implementation of the rules which it lays down, the procedure set out in paragraph 2 shall apply. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission, save where the Commission has decided against the said measures by a simple majority. Article 31. The Committee shall examine any question relating to the application of Community provisions concerning the insurance sector, and in particular Directives on direct insurance. The Commission may also consult the Committee on new proposals it intends to submit to the Council as regards further coordination in the sphere of direct life assurance and direct non-life insurance. 2. The Committee shall not consider specific problems relating to individual insurance undertakings. Article 4The Committee shall assume its functions on 1 January 1992. Article 5This Directive is addressed to the Member States. Done at Brussels, 19 December 1991. For the CouncilThe PresidentP. DANKERT(1) OJ N ° C 230, 15. 9. 1990, p. 5. (2) OJ N ° C 240, 16. 9. 1991, p. 117 and OJ N ° C 305, 25. 11. 1991. (3) OJ N ° C 102, 18. 4. 1991, p. 11. (4) OJ N ° L 197, 18. 7. 1987, p. 33.